Case 2:18-cv-09276-DMG-PLA Document 37 Filed 03/25/19 Page 1 of 1 Page ID #:264



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 18-9276 DMG (PLAx)                                    Date     March 25, 2019

 Title Claudia Sarahi Rueda Vidal v. U.S. Department of Homeland                     Page     1 of 1
       Security, et al.

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
             None Present                                              None Present

 Proceedings: IN CHAMBERS - ORDER DENYING WITHOUT PREJUDICE
              DEFENDANTS’ MOTION TO DISMISS [30]

          On October 30, 2018, Plaintiff Claudia Sarahi Rueda Vidal filed a Complaint for
 Declaratory Relief, Injunctive Relief, and Damages. [Doc. # 1.] On March 1, 2019, Defendants
 U.S. Department of Homeland Security, U.S. Citizenship and Immigration Services, U.S.
 Immigration and Customs Enforcement, U.S. Customs and Border Protection, U.S. Border
 Patrol, Lee Francis Cissna, and Kathy Baran filed a Motion to Dismiss the Complaint pursuant to
 Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). [Doc. # 30.] On March 22, 2019,
 Plaintiff filed a First Amended Complaint as a matter of right pursuant to Federal Rule of Civil
 Procedure 15(a)(1)(B). [Doc. # 35.] Accordingly, the Court DENIES Defendants’ pending
 Motion to Dismiss without prejudice. See In re WellPoint, Inc. Out-of-Network UCR Rates
 Litig., 903 F. Supp. 2d 880, 893–94 (C.D. Cal. 2012) (“[A]n amended complaint supersedes the
 original, the latter being treated thereafter as nonexistent. * * * [A]n amended pleading is a new
 round of pleadings . . . [and] is subject to the same challenges as the original (i.e., motion to
 dismiss, to strike, for more definite statement).” (internal quotation marks omitted)).

          All Defendants who have appeared shall file and serve their respective responses to the
 First Amended Complaint within twenty-one (21) days of service thereof. All other Defendants
 shall file and serve their responses to the amended pleading in accordance with Federal Rule of
 Civil Procedure 15(a)(3). See Fed. R. Civ. P. 15(a)(3) (“Unless the court orders otherwise, any
 required response to an amended pleading must be made within the time remaining to respond to
 the original pleading or within 14 days after service of the amended pleading, whichever is
 later.”). Plaintiff shall serve a copy of this Order an all Defendants that have not yet
 appeared and file proofs of service to that effect.

 IT IS SO ORDERED.



 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
